                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                               NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     MATTHEW J CAPANIS,                                  Case No. 19-cv-04562-SI
                                  10                    Petitioner,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                  11              v.                                         TO AMEND
                                  12     KENT CLARK,                                         Re: Dkt. Nos. 1, 8, 9
Northern District of California
 United States District Court




                                  13                    Respondent.

                                  14

                                  15          Matthew J. Capanis filed this pro se action for a writ of habeas corpus pursuant to 28 U.S.C.

                                  16   § 2254. His petition is now before the court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of

                                  17   the Rules Governing Section 2254 Cases in the United States District Courts.           His several

                                  18   miscellaneous requests also are before the court for consideration.

                                  19

                                  20                                             BACKGROUND

                                  21          The petition provides this information: Following a jury trial in 2017 in Contra Costa County

                                  22   Superior Court, Capanis was convicted of first degree murder and active participation in a criminal

                                  23   street gang, and sentence enhancement allegations were found true. On May 26, 2017, he was

                                  24   sentenced to life in prison without the possibility of parole.

                                  25          Capanis appealed. The California Court of Appeal affirmed the judgment of conviction in

                                  26   2018, and the California Supreme Court denied the petition for review in 2019.

                                  27          He then filed this action.

                                  28
                                   1                                               DISCUSSION

                                   2   A.      Review of Petition

                                   3           This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   4   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                   5   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                   6   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                   7   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                   8   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   Summary dismissal is appropriate only where the allegations in the petition are vague or conclusory,

                                  10   palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491

                                  11   (9th Cir. 1990).

                                  12           In ordinary civil proceedings, the governing rule, Rule 8 of the Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure, requires only “a short and plain statement of the claim showing that the pleader is entitled

                                  14   to relief.” Fed. R. Civ. P. 8(a)(2). Rule 2(c) of the Rules Governing Habeas Corpus cases requires

                                  15   a more detailed statement. The habeas rule instructs the petitioner to “specify all the grounds for

                                  16   relief available to [him or her]” and to “state the facts supporting each ground.” Rule 2(c), Rules

                                  17   Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254; see also

                                  18   Hendricks v. Vasquez, 908 F.2d 490, 491-92 (9th Cir. 1990) (habeas petitioner must state his claims

                                  19   with sufficient specificity); Wacht v. Cardwell, 604 F.2d 1245, 1246-47 (9th Cir. 1979) (same). A

                                  20   prime purpose of Rule 2(c)’s demand that habeas petitioners plead with particularity is to assist the

                                  21   district court in determining whether the state should be ordered to show cause why the writ should

                                  22   not be granted. Mayle v. Felix, 545 U.S. 644, 655-56 (2005) (citing 28 U.S.C. § 2253). Conclusory

                                  23   allegations in a habeas petition fail to state a claim and do not suffice to shift the burden to the state

                                  24   to answer an order to show cause. See Allard v. Nelson, 423 F.2d 1216, 1217 (9th Cir. 1970).

                                  25           Capanis’ petition lists three clams: (1) he did not receive a fair trial because the judge (a)

                                  26   told him he could not claim self-defense if he did not testify, (b) would not allow two defense

                                  27   witnesses to testify, and (c) told the jury during closing arguments that “‘there is no self defense in

                                  28   this case!,’” Docket No. 1 at 5; (2) he was “not sup[p]osed to have special circumstance,” id.; and
                                                                                           2
                                   1   (3) the prosecutor “wrongfully admitted” irrelevant evidence about Capanis’ four prior weapons-

                                   2   related and violent offenses, as well as irrelevant expert opinion evidence, id.

                                   3           The petition fails to state a claim for federal habeas relief. There are two main problems.

                                   4   First, none of the claims identify a right under the federal constitution (or the laws or treaties of the

                                   5   United States) that was violated. A “federal court may issue a writ of habeas corpus to a state

                                   6   prisoner ‘only on the ground that he is in custody in violation of the Constitution or laws or treaties

                                   7   of the United States.’” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (citations omitted). Federal

                                   8   habeas relief is not available for a state law error. Id. In his amended petition, Capanis must identify

                                   9   the federal right violated for each claim.

                                  10           Second, the petition does not adequately allege the facts in support of each claim. There are

                                  11   virtually no facts alleged in support of the claims. Without an adequate description of the facts in

                                  12   support of a claim, the court cannot determine that the state should be ordered to show cause why
Northern District of California
 United States District Court




                                  13   the writ should not be granted. See Mayle, 545 U.S. at 655-56. In his amended petition, Capanis

                                  14   must allege the facts that show the alleged violations of his rights under the Constitution or laws or

                                  15   treaties of the United States.

                                  16           Although it is not necessary to do so, petitioner might consider filing as an exhibit to his

                                  17   amended petition a copy of his appellant’s opening brief for the direct appeal in the California Court

                                  18   of Appeal or his petition for review in the California Supreme Court. He reports that the claims

                                  19   alleged in the federal petition were presented in the direct appeal, so it might be easier to simply

                                  20   attach a state court brief as an exhibit, and this court will read it to determine whether a claim is

                                  21   stated for federal habeas relief..

                                  22

                                  23   B.      Requests From Petitioner

                                  24           Capanis has requested that counsel be appointed to represent him in this action. A district

                                  25   court may appoint counsel to represent a habeas petitioner whenever “the court determines that the

                                  26   interests of justice so require” and such person is financially unable to obtain representation. 18

                                  27   U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the discretion of the district

                                  28   court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Appointment is mandatory only
                                                                                          3
                                   1   when the circumstances of a particular case indicate that appointed counsel is necessary to prevent

                                   2   due process violations. See id. The interests of justice do not require appointment of counsel in this

                                   3   action. Capanis indicates that his claims already were presented on his direct appeal, where he was

                                   4   represented by counsel. See Docket No. 1 at 3. The request for appointment of counsel is DENIED.

                                   5   Docket No. 9.

                                   6          Capanis has filed a request for an extension of the deadline to file his in forma pauperis

                                   7   application. The request is DENIED as unnecessary. Docket No. 8. Capanis paid the filing fee, so

                                   8   it is not necessary for him to also file an in forma pauperis application at this time (although he

                                   9   would need to file such an application if the court was otherwise inclined to appoint counsel because

                                  10   appointment of counsel requires indigency).

                                  11

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the petition is dismissed with leave to amend. Petitioner must file

                                  14   an amended petition curing the several deficiencies discussed in this order no later than

                                  15   December 27, 2019. The document should be clearly marked on the first page as an “Amended

                                  16   Petition” and should have the case number clearly written on the first page. Petitioner is cautioned

                                  17   that his amended petition must be a complete statement of his claims, except that he does not need

                                  18   to allege any claim that has been dismissed without leave to amend. See Lacey v. Maricopa County,

                                  19   693 F.3d 896, 928 (9th Cir. 2012) (en banc). Any claim not included in the amended petition will

                                  20   be deemed abandoned. Failure to file the amended petition will result in the dismissal of this action.

                                  21          Petitioner’s request for an extension of the deadline to file an in forma pauperis application

                                  22   is DENIED as unnecessary. Docket No. 8.

                                  23          Petitioner’s request for appointment of counsel is DENIED. Docket No. 9.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 8, 2019

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
                                                                                         4
